        Case 7:21-cr-00113-PMH
Case 7-21-cr-00113-PMH          Document
                          Document       59 inFiled
                                   58 Filed    NYSD 06/11/21 Page 1 ofPage
                                                      on 06/11/2021    1   1 of 1




                                Application granted. The de novo review hearing is
                                adjourned sine die. The initial conference will proceed
                                as scheduled on June 14, 2021 at 1:00 p.m.

                                SO ORDERED.

                                _______________________
                                Philip M. Halpern
                                United States District Judge

                                Dated: White Plains, New York
                                       June 11, 2021
